DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22nd, 2021 has been entered.
 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning an a computer based method (i.e., a process) in claims 1, 3-8, 10-17, and a system for game play funding (i.e., a machine) in claims 18-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1.    A computer-based method, the method performed by one or more computing devices comprising instructions stored in a memory, which when executed by one or more processors of the one or more computing devices, cause the one or more computing devices to perform the method comprising:
associating in computer memory of the one or more computing devices, a financial account of a player maintained by a financial institution with a player identifier of a gaming environment, wherein the financial account holds a balance of funds maintained by a host computing system of the financial institution on a bank card network, wherein funds held in the financial account are usable for open-loop payment transactions at any of a plurality of merchants associated with the bank card network, wherein the player identifier is a casino-issued unique identifier tied to a loyalty program associated with the gaming environment, and wherein the financial account is identifiable by an account number;
receiving, by the one or more computing devices from a casino computing system  of the gaming environment, a funding instruction comprising the player identifier of the player and does not comprise the account number, wherein the player identifier is provided by the player to a gaming device of the gaming environment, wherein the funding instruction and the player identifier is associated with a gaming account associated with the gaming device, the gaming account having a balance maintained by the casino computing system of the gaming environment, wherein the casino computing system is separate and different from the host computing system of the financial institution and the gaming device is in communication with the casino computing system;
identifying, by any of the one or more computing devices and based at least partially on the association of the financial account and the player identifier the financial account of the player maintained by the host computing system of the financial institution on the bank card network;
instructing, by any of the one or more computing devices, via closed communications with the host computing system of the financial institution  the host computing system to decrease the balance of the open-loop stored value account based on an amount of funds identified in the funding instruction; and
instructing, by any of the one or more computing devices via closed communications with the casino computing system, the casino computing system to increase the balance of the gaming account maintained by the casino computing system of the gaming environment.  


As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on computing device(s), computing systems,  a table game, a gaming device, a kiosk, a payment/bankcard network, a customer management system, processor(s), a memory, network and a computer readable medium it is not directed to a particular machine because the hardware elements 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including computing device(s), computing systems,  a table game, a gaming device, a kiosk, a payment/bankcard network, a customer management system, processor(s), a memory, network and a computer readable medium amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0040], [0043], [0048], [0064], [0073], [0081]-[0083]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or 
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0040], [0043], [0048], [0064], [0073], [0081]-[0083]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3-8, and 10-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.



Response to Arguments
Applicant's arguments filed June 22nd, 2021 have been fully considered but they are fully not persuasive. 
On pages 9 and 10 of the above dated response the applicant presents that the transmission of cashless transactions without an account number in the transaction message is an improvement in technology because it reduces the amount of information that is communicated that can reduce latency, increase throughput and reduce the risk of transmission error.  Additionally, the Applicant proposes that the messaging without the inclusion of an account number allows for the transactions without requiring the transmission of sensitive information.
Responsive to the preceding and as previously noted, MPEP 2106.05(a) provides a path for patent eligible subject matter when the claimed invention when considered as a whole provides for the improvement to the functioning of a computer or other technology.  The instant application and instant presented claims however do not modify or improve upon the functioning of a computer conducting cashless transactions but merely alters the information conveyed therewith and accordingly is not an improvement in technology within the meaning of MPEP 2106.05(a) as it does not improve computer functionality.    Additionally as noted in MPEP §2106.5(f), limitations that merely utilize 
Finally, it is additionally noted that features Applicant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R. M./
Examiner, Art Unit 3715

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715